Citation Nr: 0707276	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a pending claim 
of entitlement to an effective date earlier than June 18, 
2001, for a grant of service connection for bilateral hearing 
loss, due to clear and unmistakable error (CUE) in an April 
13, 1994 rating decision.

3.  Entitlement to accrued benefits based on a pending claim 
of entitlement to an effective date earlier than June 18, 
2001, for a grant of service connection for tinnitus, due to 
clear and unmistakable error (CUE) in an April 13, 1994 
rating decision.

4.  Entitlement to accrued benefits based on a pending claim 
of entitlement to an effective date earlier than June 18, 
2001 for a grant of a total rating for compensation purposes 
based on individual unemployability (TDIU), due to clear and 
unmistakable error (CUE) in a July 2, 2002 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945.  He died in March 2004.  The appellant is the veteran's 
surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from November 2004 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

The appellant appeared before the undersigned Veterans Law 
Judge in March 2006 and delivered sworn testimony via video 
conference hearing at the RO.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for accrued benefits was received within one year 
after the veteran's death. 

2.  In January 2004, the veteran filed a claim of entitlement 
to an effective date earlier than June 18, 2001, for a grant 
of service connection for bilateral hearing loss and 
tinnitus, due to clear and unmistakable error (CUE) in an 
April 13, 1994 rating decision, and such claim was pending at 
the time of the veteran's death.

3.  In January 2004, the veteran filed a claim of entitlement 
to an effective date earlier than June 18, 2001, for a grant 
of TDIU, due to clear and unmistakable error (CUE) in a July 
2, 2002 rating decision, and such claim was pending at the 
time of the veteran's death.

4.  The April 13, 1994 rating decision that denied service 
connection for hearing loss and tinnitus was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.

5.  The July 2, 2002 rating decision that granted an 
effective date of June 18, 2001 for an award of TDIU was 
reasonably supported by evidence then of record, and the 
evidence does not demonstrate that the RO incorrectly applied 
the statutory or regulatory provisions extant at that time 
such that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSIONS OF LAW

1.  Entitlement to accrued benefits based on a pending claim 
of entitlement to an effective date earlier than June 18, 
2001, for a grant of service connection for bilateral hearing 
loss, due to clear and unmistakable error (CUE) in an April 
13, 1994 rating decision is not warranted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 U.S.C.A. §§ 1110, 1155, 5107, 5110, 
5121 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2003); 
38 C.F.R. §§ 3.105, 3.400, 3.1000 (2006).

2.  Entitlement to accrued benefits based on a pending claim 
of entitlement to an effective date earlier than June 18, 
2001, for a grant of service connection for tinnitus, due to 
clear and unmistakable error (CUE) in an April 13, 1994 
rating decision is not warranted.  38 U.S.C.A. § 1110 (West 
1991); 38 U.S.C.A. §§ 1110, 1155, 5107, 5110, 5121 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2003); 38 C.F.R. §§ 3.105, 
3.400, 3.1000 (2006).

3.  Entitlement to accrued benefits based on a pending claim 
of entitlement to an effective date earlier than June 18, 
2001 for a grant of a total rating for compensation purposes 
based on individual unemployability (TDIU), due to clear and 
unmistakable error (CUE) in a July 2, 2002 rating decision is 
not warranted.    38 U.S.C.A. §§ 1155, 5107, 5110, 5121 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.400, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004, the appellant was 
informed of the evidence and information necessary to 
substantiate her accrued benefits claim, the information 
required of her to enable VA to obtain evidence in support of 
her claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  The VCAA letter informed 
the appellant that she should submit any evidence pertinent 
to her claim to VA.  VCAA notice was provided to the 
appellant prior to the initial adjudication.  Pelegrini.

In light of the Board's denial of the appellant's accrued 
benefits claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issue discussed in this decision.

Duty to Assist

The veteran's service medical records are of record, as are 
VA examinations and treatment records.  The appellant has not 
identified any additional pertinent, obtainable evidence that 
remains outstanding as to the issues.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claims.

Legal Criteria

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid, 
may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  [A revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; this revision relates to cases, 
such as this one, where the veteran's death occurred on or 
after the date of enactment, December 16, 2003.]  
Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Although the claim for accrued benefits under 38 U.S.C.A. § 
5121 is a matter separate from the veteran's claims, as it is 
based upon a separate statutory entitlement of the survivor 
for which an application must be filed in order to receive 
benefits, it is at the same time derivative of the veteran's 
claims, in that the claimant's entitlement is based upon the 
veteran's entitlement.  Zevalkink v. Brown, 6 Vet. App. 483 
(1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Clear and unmistakable error

An unappealed decision of the Regional Office (RO) becomes 
final and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105.

The United States Court of Appeals for Veterans Claims (CAVC) 
has provided the following guidance with regard to a claim of 
CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self- defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.  A determination 
that there was a 'clear and unmistakable 
error' must be based on the record and 
the law that 
existed at the time of the prior AOJ 
[agency of original jurisdiction] or 
Board decision.

Russell, 3 Vet. App. at 313-314.

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314.

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error must appear 
"undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  Porter 
v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

Factual Background

The veteran filed an initial "Veteran's Application for 
Pension or Compensation for Disability Resulting from Active 
Military or Naval Service" in December 1945.  However, no 
reference to hearing loss or tinnitus was made in that 
application.  The veteran again filed a "Veteran's 
Application for Compensation or Pension" in January 1982.  
Again, no reference to hearing loss or tinnitus was made in 
that application.  A statement from the veteran, dated and 
received in April 1993, was construed by VA as a claim for 
service connection for hearing loss, tinnitus, and perforated 
eardrum.  The veteran indicated that he had hearing loss in 
both ears and a broken right eardrum as a result of shrapnel 
wounds he incurred during service.  A rating decision dated 
April 13, 1994 denied entitlement to service connection for 
hearing loss, tinnitus, and perforated eardrum.  The veteran 
did not appeal that decision.  

In a statement dated and received on June 18, 2001 the 
veteran indicated that he wished to reopen his claim of 
service connection for disabilities of his ears.  Following 
an April 2002 VA audiological examination (wherein the 
examiner opined that it was reasonable to assume that a 
portion of the veteran's hearing loss was acquired due to 
acoustic trauma during service), a rating decision dated in 
May 2002 granted, in pertinent part, service connection for 
bilateral hearing loss, with an evaluation of 80 percent, 
effective June 18, 2001.  The rating decision also granted 
service connection for tinnitus, with a 10 percent 
evaluation, effective June 18, 2001.  Notice of the 
determination was issued on May 29, 2002.

In June 2002 the veteran submitted an application for 
increased compensation based on TDIU.  A rating decision 
dated July 2, 2002 granted entitlement to TDIU, effective 
June 18, 2001.  Notice of the determination was issued on 
July 18, 2002.

In a statement dated and received in March 2003, the veteran 
expressed disagreement with the effective date assigned for 
his award of benefits in the July 18, 2002 VA notice.  The 
veteran also indicated he had filed claims for service 
connection for hearing loss and tinnitus as early as 1993.  
The RO construed this statement as notice of disagreement 
with the effective dates assigned for hearing loss and 
tinnitus by the May 2002 rating decision.  A statement of the 
case was issued on March 20, 2003 as to the earlier effective 
date claim relative to service connection for hearing loss 
and tinnitus.  In July 2003, the veteran again expressed 
disagreement with the effective date assigned for his TDIU, 
and a statement of the case was issued on October 21, 2003 as 
to an earlier effective date for TDIU.  A timely appeal was 
not received as to any issue following issuance of the 
statements of the case on March 20, 2003 and October 21, 
2003.

In a statement received in January 2004, the veteran 
essentially requested that his entire claim be reviewed for 
an earlier effective date due to clear and unmistakable 
error.  Upon reviewing the veteran's various statements in 
the claims file, it is clear to the Board that the veteran 
was seeking entitlement to an effective date earlier than 
June 18, 2001 for service connection for hearing loss and 
tinnitus, based on clear and unmistakable error in the April 
13, 1994 rating decision which granted service connection for 
hearing loss and tinnitus no earlier than June 18, 2001.  The 
Board finds that the veteran's statement may also be 
reasonably construed as a claim of entitlement to an 
effective date earlier than June 18, 2001 for an award of 
TDIU, based on clear and unmistakable error in the January 2, 
2002 rating decision which granted the TDIU no earlier than 
June 18, 2001.  The veteran's claims remained pending at the 
time of his death, in March 2004.

The appellant filed a timely claim for accrued benefits based 
on the veteran's pending claims, in March 2004, within one 
year of the veteran's March 2004 death.  38 C.F.R. 
§ 3.1000(c).  

Analysis

It is undisputed that the veteran's claim for service 
connection for hearing loss and tinnitus was denied in an 
April 1994 rating decision.  The veteran did not appeal that 
decision.  As noted above, that determination is final, 
unless there is demonstration of CUE in that determination.  
As will be explained below, the Board finds that there was no 
CUE in the April 13, 1994 rating decision that denied service 
connection for hearing loss and tinnitus.  

It is asserted that the April 1994 RO decision that denied 
service connection for hearing loss and tinnitus contained 
CUE.  The appellant asserts that the evidence of record at 
the time of the April 1994 denial was essentially the same as 
that used to grant service connection for hearing loss and 
tinnitus in May 2002.

The laws and regulations in effect at the time of the April 
13, 1994 rating decision provided that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1993).  Service 
incurrence for certain chronic diseases, such as 
sensorineural hearing loss, were presumed if they become 
manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991).

At the time of the April 13, 1994 rating decision, the 
evidence included the veteran's service medical records, 
including detailed clinical treatment records for the 
veteran's shell fragment wounds of the neck and cheek.  The 
service medical records, including the aforementioned 
clinical records, as well as the October 1945 separation 
examination, did not show any complaints or findings of ear 
problems, hearing loss, or tinnitus.

In a statement received in April 1993, the veteran indicated 
that he still had hearing loss in both ears and a broken 
right eardrum as a result of the shrapnel wounds he incurred 
during service.  In support of his claim the veteran also 
submitted lay statements from his service comrades who 
recalled the veteran's combat wounds.

At a March 15, 1994 VA audiological examination, the veteran 
gave a brief history of how he was injured during service and 
how he had had hearing problems ever since that incident.  
Following the veteran's audiological examination, the 
examiner (D.L.C., PhD) indicated that the veteran had mild to 
profound bilateral hearing loss.  The examiner stated that 
the veteran's degree in hearing loss "could have" begun 
while he was in service exposed to combat noise, and had also 
been affected by his exposure to heavy equipment during his 
career.

At a March 16, 1994 VA ear disease examination, the veteran 
once again gave a brief history of how he was injured during 
service and how he had had hearing problems ever since that 
incident.  Following examination, the examiner's (Physician's 
Assistant) diagnosis was decreased auditory acuity with 
history of concussion blast in the Spring of 1945.

In denying entitlement to service connection for hearing loss 
and tinnitus, as well as for a perforated eardrum, the April 
1994 rating decision noted that the service medical records 
were negative for hearing loss and tinnitus.  The rating 
decision reviewed the lay statements and also discussed the 
findings of the March 1994 VA ears and audiological 
examinations.  The April 1994 rating decision noted that the 
March 15, 1994 VA audiological examiner had indicated that 
the degree of hearing loss "could have" begun while he was 
in the service exposed to combat noise.  In denying the claim 
the RO stated that service connection for the conditions was 
denied, as service records, including the separation 
examination, were entirely negative for those conditions, and 
there was no evidence of these conditions for many years 
following discharge.

The Board, after a review of the evidence available to the 
RO, finds that the April 13, 1994 RO decision was reasonably 
supported by evidence then of record.

In essence, the appellant is asserting that the RO did not 
give sufficient weight to the opinion from the March 15, 1994 
VA audiological examiner.  A review of that opinion, however, 
reveals that the March 15, 1994 VA audiological examiner 
stated that the veteran's hearing loss "could have" begun 
while he was in service exposed to combat noise.  In using 
the language "could have", the March 1994 VA audiological 
examiner's opinion was conditional.  The Court has held that 
general and inconclusive medical opinions, including those 
using non-definitive phrases like 'could be,' are too 
speculative to establish a claim.  Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
'could have been' is not probative); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  As noted, the RO 
also discussed and considered the findings from the March 16, 
1994 VA ear disease examination.  Moreover, the March 1994 VA 
examinations were not the only medical evidence of record.  
In this regard, the Board observes that the service medical 
records, as noted by the RO, revealed no hearing loss, and 
medical evidence of hearing loss was not noted until almost 
50 years following service.

As for the lay statements, the April 13, 1994 RO decision 
specifically reviewed them and discussed them in its 
decision.  While the service comrades are competent to 
describe the veteran's combat injuries, the Board notes that 
lay persons lack medical expertise to offer an opinion 
regarding medical relationships or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, while a conditional medical opinion was in the 
claims file at the time of the April 1994 rating decision, 
evidence unfavorable to the claim (absence of evidence of 
hearing loss in the service medical records and the post-
service medical records until decades following service) was 
also of record.  The Board observes that simply to claim CUE 
on the basis that the April 13, 1994 RO adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  In short, it can not be stated that the 
evidence of record at the time of the April 13, 1994 rating 
decision undebatably showed that service connection for 
hearing loss and tinnitus due to the veteran's military 
service was warranted.  CUE requires that such error, 
otherwise prejudicial, must appear undebatably.  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Even assuming that 
the April 2002 VA examiner reviewed the same evidence as did 
the March 1994 VA examiners, the April 2002 VA examination is 
not relevant to the issue of CUE in the April 1994 rating 
decision, as a determination regarding CUE must be made based 
on the record that existed at the time the decision was made.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The Board notes that the veteran filed a claim for hearing 
loss and tinnitus in January 1982.  A deferred rating 
decision dated in February 1982 was issued, which in turn led 
to VA correspondence dated March 4, 1982.  The March 4, 1982 
RO correspondence contained a VA Form 21-4138, requesting 
that the veteran submit evidence of hearing loss and tinnitus 
"incurrence and continuity."  No such evidence was 
submitted by the veteran, and no further action was taken by 
VA.  Thus, the Board finds that the RO properly considered 
the veteran's April 1993 claim as one of service connection 
for hearing loss and tinnitus, as opposed to whether new and 
material evidence had been submitted to reopen a claim of 
service connection for hearing loss and tinnitus.  In short, 
it appears that the April 13, 1994 RO decision properly 
applied the statutory and regulatory provisions extant at 
that time, and there has been no demonstration of CUE such 
that the outcome of the claim would have been manifestly 
different but for the error.

Finally, the possibility of service medical records being 
absent at the time of the April 1994 RO decision was 
discussed during the March 2006 Board hearing (Board hearing 
transcript, pages 4-6).  It appears, however, that service 
medical records were received by VA in July 1948, and 
clinical records documenting treatment for his combat wounds 
were received by VA in October 1948.

Based on the foregoing, the Board finds that there was no CUE 
in the April 13, 1994 rating decision that denied service 
connection for hearing loss and tinnitus.  As such, the April 
13, 1994 rating decision which denied service connection for 
hearing loss and tinnitus is final.  38 U.S.C.A. § 7105.

The record reflects the veteran filed an application to 
reopen a claim of entitlement to service connection for 
hearing loss and tinnitus on June 18, 2001.  The record does 
not contain any written communication from the veteran that 
could be construed as either a formal or informal claim to 
reopen those service-connection claims between the final 
April 1994 RO decision and the June 18, 2001 claim to reopen.  
Accordingly, the RO's May 2002 rating decision was also 
supported by the evidence of record, and law extant at the 
time, in finding that the date of the June 18, 2001 claim to 
reopen (which resulted in the development that led to the 
award of service connection for hearing loss and tinnitus) 
was the appropriate effective date for the veteran's award of 
service connection for hearing loss and tinnitus.  Hence, 
entitlement to an effective date earlier than June 18, 2001, 
for an award of service connection for hearing loss and 
tinnitus, including based on a claim of CUE in an April 13, 
1994 rating decision, must be denied.  As such, there is no 
entitlement to accrued benefits based on such claims.

As noted above, the July 2, 2002 rating decision granted 
entitlement to TDIU, effective June 18, 2001.  The Board 
notes that the veteran's claim for TDIU was received in June 
2002.  The combined rating for the veteran's service-
connected disabilities prior to the June 18, 2001 date 
established in the May 2002 RO decision did not meet the 
schedular rating requirements for TDIU benefits.  38 C.F.R. 
§ 4.16(a).  Whether considering the date of the veteran's 
TDIU claim, or the date entitlement arose, the July 2, 2002 
rating decision was supported by the evidence of record, and 
law extant at the time, in finding that the date of June 18, 
2001 was the appropriate effective date for the veteran's 
award of TDIU.  Hence, entitlement to an effective date 
earlier than June 18, 2001, for an award of TDIU, based on a 
claim of CUE in the July 2, 2002 rating decision, must be 
denied.  As such, there is no entitlement to accrued benefits 
based on such claim.


ORDER

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date earlier than June 18, 2001, 
for a grant of service connection for bilateral hearing loss, 
due to clear and unmistakable error (CUE) in an April 13, 
1994 rating decision, is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date earlier than June 18, 2001, 
for a grant of service connection for tinnitus, due to clear 
and unmistakable error (CUE) in an April 13, 1994 rating 
decision, is denied.

Entitlement to accrued benefits based on a pending claim of 
entitlement to an effective date earlier than June 18, 2001 
for a grant of a total rating for compensation purposes based 
on individual unemployability (TDIU), due to clear and 
unmistakable error (CUE) in a July 2, 2002 rating decision, 
is denied.  


REMAND

A review of the claims file reveals that the issue of 
entitlement to service connection for the cause of the 
veteran's death is not yet ready for appellate review.

In March 2006 the appellant and the veteran's son provided 
testimony at a video conference hearing before the 
undersigned concerning this claim.  The veteran's son 
testified that they believed that the veteran's death was 
related to his service-connected wounds, in that some of the 
residuals of the shell fragment wounds had gone into his 
system and caused problems.  In particular, the veteran's son 
indicated that the veteran's chest had been filled with 
shrapnel and admitted that while he was not a doctor, he 
still believed there was some relationship between the 
veteran's service wounds and his death.

The veteran's certificate of death indicated that he died on 
March [redacted], 2004.  The veteran's certificate of death indicates 
that the immediate cause of death was sepsis, due to or as a 
consequence of bowel perforation, due to or as a consequence 
of sigmoid volvulus.  Alzheimer's dementia was listed as an 
other significant condition contributing to the veteran's 
death.                                                     

At the time of the veteran's death, service connection was in 
effect for multiple small scars of the right arm, neck, 
cheek, chest and hands as a result of shell fragment wounds 
(10 percent disabling), bilateral hearing loss (80 percent 
disabling), tinnitus (10 percent disabling), chronic 
subacromial bursitis and tendonitis of the right shoulder (30 
percent disabling), degenerative joint disease of the 
cervical spine (30 percent disabling), chronic subacromial 
bursitis and tendonitis of the left shoulder (30 percent 
disabling), left elbow tendonitis (noncompensable), chronic 
musculoligamentous strain and overuse repetitive syndrome of 
the right and left wrists (noncompensable), and right elbow 
tendonitis (noncompensable).  The combined rating was 100 
percent, effective June 18, 2001.

A VA medical record dated March [redacted], 2004 (two days prior to 
the veteran's death) reflects that a Dr. Schultz (identified 
as the veteran's primary care doctor at a VA Contract 
facility) had called VA, apparently on behalf of the 
appellant, and requested that the veteran be admitted to a VA 
facility in Omaha.  The VA records also indicate that the 
veteran apparently received treatment for rectal bleeding by 
either Dr. Schultz or Dr. Eppel just prior to his demise.  It 
appears that the veteran received these medical appointments 
at Lancaster Manor, identified in VA records as being a VA 
Contract facility where the veteran had lived since July 
2003.

The Board notes that the veteran's death certificate reflects 
that he died at Bryan LGH East as an inpatient.  Bryan LGH 
East was identified as a hospital.  The Board notes that the 
terminal hospital records are not associated with the claims 
file.

The Board finds that the veteran's terminal hospital records 
should be obtained and associated wit the claims file.  
Further, as it appears that Lancaster Manor in Lincoln, 
Nebraska, is a VA Contract facility, an effort should be made 
to obtain records from that facility.  While it appears that 
the RO attempted to obtain some records from that facility 
via a VA Form 10-7131 dated in March 9, 2004, no records from 
Lancaster Manor or Dr. Schultz appear to be of record, and a 
negative response was not noted.



Accordingly, this case is REMANDED for the following:

1.  The RO should take the steps 
necessary and attempt to obtain the 
veteran's terminal hospitalization 
records as well as treatment records from 
the Lancaster Manor VA Contract facility.

2.  Review all additional records 
received, and if they suggest further 
development (e.g. a VA physician's review 
of the veteran's claim file with an 
opinion of whether service-connected 
disability caused or contributed to the 
veteran's death), arrange for such 
development.

3.  The issue of service connection for 
the cause of the veteran's death should 
again be adjudicated.  If that benefit is 
not granted in full, the appellant should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


